Exhibit 10.2
Newmont Mining Corporation
Non-Employee Director Compensation and Benefits

          Description   Amount
 
       
Attendance Fees (per meeting)
       
Committee Meeting
  $ 2,000  
Board Meeting (including telephonic) (in excess of 15 Board Meetings per
calendar year)
  $ 2,000  
 
       
Annual Cash Retainer
       
Payable quarterly in arrears
  $ 80,000  
 
       
Other Retainers (payable quarterly in arrears)
       
Audit Committee Member
  $ 5,000  
Audit Committee Chair
  $ 15,000  
Compensation Committee Chair
  $ 15,000  
Other Committee Chairs
  $ 10,000  
Independent Chairman
  $ 225,000  
 
       
Annual Award of Common Stock or Director Stock Units
  $ 120,000  

     Each non-employee director shall be entitled to receive Director Stock
Units (“DSUs”) with respect to common stock of Newmont Mining Corporation having
a fair market value of $120,000. Notwithstanding the foregoing, each
non-employee director may elect to receive the award in the form of shares of
the Corporation’s common stock, in lieu of DSUs, in respect of any year upon
timely written notice to the Corporation’s Corporate Secretary. The awards will
be made on the third business day following election or re-election as a
director by the stockholders or appointment as a director by the Board, or at
such other time designated by the Compensation Committee of the Board. Such
awards will be made, on terms and conditions as determined by the Board, to
those non-employee directors so elected, re-elected or appointed.
Retirement
     On retirement, at any time after attaining age 65, a director who was
serving on the Board on January 27, 1999, and who is not entitled to a pension
under Newmont’s pension plan, and who has served for at least ten consecutive
years as a director of Newmont Mining Corporation or Newmont Gold Company, is
entitled to be paid an annual sum of $50,000 for life.
Effective January 1, 2009

